DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  in section (b), the phrase “the stem portion a proximal end edge…”, seems to be missing the word “having”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 is said to be dependent upon claim 221, which does not exist in the present claims.  However, for examination purposes, claim 24 will be interpreted to be dependent upon claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 22-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggers U.S. 2009/0112200 (herein referred to as “Eggers ‘200”).
7.	Regarding Claim 22, Eggers ‘200 teaches a method for minimizing the bleeding from severed tissue and transected blood vessels, which comprises the steps of: 
Severing tissue and transecting blood vessels using a surgical blade (Fig. 1, ref num 12, para 0003) having a mechanically sharp cutting edge (Fig. 2, ref num 90/94) and one or more electrically resistive heating elements (Fig 2, ref num 76 and 78) disposed on the surgical blade proximate to the mechanically sharp cutting edge (see Fig. 2, ref nums 76 and 78 are disposed proximate to ref num 94); and heating the surgical blade to an operator selected set-point temperature (Fig. 1, ref num 40/42, para 0067) that is below the threshold for the pyrolysis or thermal decomposition of tissue within the human body (para 0003, “Because heat is applied locally to tissue that contacts the heated region of the instrument, there is little tissue necrosis or damage that, if present, would retard healing”).

8.	Regarding Claims 23 and 24, Eggers ‘200 teaches heating the surgical blade is not above about 350 oC or 300 oC (para 0066 “temperature to the highest level available, for example, 250 oC or 300 oC”).

9.	Regarding Claim 25, Eggers ‘200 teaches a method for minimizing the bleeding from severed tissue and transected blood vessels, which comprises the steps of: 
Severing tissue and transecting blood vessels using a surgical blade (Fig. 1, ref num 12, para 0003) having a mechanically sharp cutting edge (Fig. 2, ref num 90/94) and one or more electrically resistive heating elements (Fig 2, ref num 76 and 78) disposed on the surgical blade proximate to the mechanically sharp cutting edge (see Fig. 2, ref nums 76 and 78 are disposed proximate to ref num 94); and heating the surgical blade to an operator selected set-point temperature (Fig. 1, ref num 40/42, para 0067) that is below the threshold for the generation and release of hazardous volatiles from the severed tissue and transected blood vessels (para 0003, “Because heat is applied locally to tissue that contacts the heated region of the instrument, there is little tissue necrosis or damage that, if present, would retard healing”).

10.	Regarding Claims 27, 28, and 29, Eggers ‘200 teaches heating the surgical blade is not above about 350 oC or 300 oC, and that the temperature of the blade does not exceed a maximum allowable set-point temperature of 300 oC (para 0066 “temperature to the highest level available, for example, 250 oC or 300 oC”).

11.	Regarding Claim 29, Eggers ‘200 teaches a surgical blade (Fig. 1, ref num 12, para 0003) having a mechanically sharp cutting edge (Fig. 2, ref num 90/94) and one or more electrically resistive heating elements (Fig 2, ref num 76 and 78) disposed on the surgical blade proximate to the mechanically sharp cutting edge (see Fig. 2, ref nums 76 and 78 are disposed proximate to ref num 94) to heat the surgical blade to an operator selected set-point temperature (Fig. 1, ref num 40/42, para 0067) that is below the threshold for the thermal decomposition of tissue within the human body (para 0003, “Because heat is applied locally to tissue that contacts the heated region of the instrument, there is little tissue necrosis or damage that, if present, would retard healing”).

12.	Regarding Claims 30, 31, and 32, Eggers ‘200 teaches heating the surgical blade is not above about 350 oC or 300 oC, and that the temperature of the blade does not exceed a maximum allowable set-point temperature of 300 oC (para 0066 “temperature to the highest level available, for example, 250 oC or 300 oC”).

13.	Regarding Claim 33, Eggers ‘200 teaches a surgical blade (Fig. 1, ref num 12, para 0003) having a mechanically sharp cutting edge (Fig. 2, ref num 90/94) and one or more electrically resistive heating elements (Fig 2, ref num 76 and 78) disposed on the surgical blade proximate to the mechanically sharp cutting edge (see Fig. 2, ref nums 76 and 78 are disposed proximate to ref num 94) to heat the surgical blade to an operator selected set-point temperature (Fig. 1, ref num 40/42, para 0067) that is below the threshold for the generation and release of hazardous volatiles from the severed tissue and transected blood vessels (para 0003, “Because heat is applied locally to tissue that contacts the heated region of the instrument, there is little tissue necrosis or damage that, if present, would retard healing”).

14.	Regarding Claims 34, 35, and 36, Eggers ‘200 teaches heating the surgical blade is not above about 350 oC or 300 oC, and that the temperature of the blade does not exceed a maximum allowable set-point temperature of 300 oC (para 0066 “temperature to the highest level available, for example, 250 oC or 300 oC”).

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1, 2, 4-7, 9-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers ‘200 and in view of Eggers U.S. 5,308,311 (herein referred to as “Eggers ‘311”).
17.	Regarding Claim 1, Eggers ‘200 teaches a surgical blade for a hemostatic surgical instrument comprising:
(a) a laminar cutting portion structure (Fig. 2, ref num 90) having: 
(i) a core of cutlery-grade metal and having sides (Fig. 6, ref num 110, 112, 114), an adjacent cutting edge region (Fig. 6, ref num 94), and a blade surface (Fig. 2, any surface on ref num 90); 
(ii) oppositely disposed layers of a metal exhibiting a high thermal conductivity and bonded in thermal exchange relationship on the core sides and having outwardly disposed surfaces (Fig. 6, ref num 116 and 118; para 0071 “layers 116 and 118 are provided as being formed of a pure, oxygen-free copper”; bonded to the sides of the core, ref nums 112 and 114); 
(iii) buttressing layers of high mechanical strength material and being bonded to the outwardly disposed surfaces to form a blade blank having sides (Fig. 6, ref num, 120 and 122; para 0071 “layers 116 and 118, they are roll bonded with…120 and 122…stainless steel layers 120 and 122 are formed of an austenitic stainless steel”); 
(iv) a layer deposited on one side of the blade blank (Fig. 6, outer surface of ref num 122); and 
(v) one or more thick-film printed and fired electrically resistive heating elements (Fig. 2, ref nums 76 and 78) deposited on the layer and being in thermal exchange relationship with the oppositely disposed layers (para 0070); 
(b) a stem portion structure (Fig. 3, ref num 98) formed of low thermal conductivity material (para 0073, “austenitic stainless steel of type 304 as discussed at stem region 98”), the stem portion having a proximal end edge welded to the laminar cutting portion structure (Fig. 3, ref num 98 has a proximal end welded with ref num 90) and having a distal end configured to be supported by a handle (Fig. 1, ref num 98 (i.e. 12) is supported by handle ref num 16); and 
(c) a blade heating circuit (Fig. 4, ref num 124) deposited on the layer on the one side of the blade blank (Fig. 6, ref num 124 is deposited on outer surface of ref num 122)) and in electrical communication with electrically conductive leads deposited on the stem portion structure and forming a terminal array at the stem portion structure distal end (Fig. 2, ref nums 80-80 disposed at the distal end of ref num 98, i.e. the stem portion; para 0070, “the circuit includes…which are interconnected with four leads 80-83”), the electrically conductive leads extending from the terminal array to the one or more thick-film printed and fired electrically resistive heating elements (as shown in Fig. 2, ref nums 76 and 78 has the leads 80-83 extending from them).
	Eggers ‘200 fails to teach that the layer deposited on one side of the blade blank is aluminum.
	Eggers ‘311 teaches an electrically heated surgical blade of analogous art (Fig. 1), which contains a layer deposited on one side of the blade that is aluminum (Col. 8, lines 19-21,  “dielectric material 17 may be, for example, a glass material such as….aluminum”; Fig. 2, ref num 17).  This type of material provides thermal assistance to the blade and is known in the art (Col. 3 lines 40-44).  It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers ‘200 to incorporate the teachings of Eggers ‘311 and have the layer be made of aluminum since these materials offer the benefits of cost-effectiveness, manufacturing feasibility, etc., as stated above.

18.	Regarding Claim 2, Eggers ‘200 teaches the blade heating circuit (ref num 124) comprises an electrically insulative dielectric layer (Fig. 6, ref num 156) supporting an electrically resistive heating element layer (Fig. 6, ref num 158) and electrically conductive leads (Fig. 2, ref num 80-83) with an electrically insulative dielectric overcoat (Fig. 6, ref num 162) covering the electrically resistive heating element and electrically conductive leads except at the location of the terminal array (see Fig. 2 and 6).

19.	Regarding Claim 4, Eggers ‘200 fails to teach the thickness of the aluminum layer is in the range of 0.0002 to 0.0020 inch.
Eggers ‘311 teaches the aluminum layer (ref num 17).  It also teaches the outer layers (ref nums 21) have a thickness of 0.0007 to 0.030 inches (Col. 10 lines 20-22).  As depicted in Fig. 3 of Eggers ‘311, the aluminum layer (ref num 17), is much smaller in thickness compared to the individual layers ref nums 12.  Therefore, It would have been an obvious matter of design choice to make the aluminum layer in the range of 0.0002 to 0.002 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), as well as since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
20.	Regarding Claim 5, Eggers ‘200 teaches a non-stick coating deposited on the laminar cutting portion structure and regions of the stem portion structure that are distal to the region of the terminal array (para 0070 “the stem has a thickness corresponding with that of the laminar cutting portion 90 and the non-stick coating”; also see Fig. 3, ref num 88 is the termination line of the non-stick coating).

21.	Regarding Claims 6 and 7, Eggers ‘200 teaches the thickness of the non-stick coating is not greater than 0.0001 inch or 0.00005 inch (para 0080 “non-stick coating…will have a thickness from about 0.0005 inch to about 0.001 inch”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the non-stick layer no greater than 0.0001 inches or 0.00005 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

22.	Regarding Claim 9, Eggers ‘200 teaches the blade heating circuit (ref num 124) with one or more resistive heating elements (Fig. 2, ref num 76 and 78) comprise a thick-film printed electrically resistive heating element material exhibiting a temperature coefficient of resistance of at least 0.0005 ohm/oC over temperature ranges of about 20 oC to about 300 oC (claim 12, “one or more resistor heater components….exhibiting a resistance temperature coefficient of at least 0.0005 ohms/C over temperatures of about 20 oC to about 300 oC.

23.	Regarding Claim 10, Eggers ‘200 teaches the stem portion structure is formed having a length effective to a surgically access tissue within a body cavity (para 0016); and further comprising a thermally insulative sleeve surmounting at least a portion of the stem portion structure (para 0069; ref num 50).

24.	Regarding Claim 11, Eggers ‘200 teaches the laminar cutting portion structure comprises a cutting edge region having a double facet (para 0070, “laminar cutting portion represented generally at 90 which includes tip 92 and faceted cutting edge region represented generally at 94”) with an included angle of about 22 degrees (para 0087, “included angle extending upwardly from edge 94 is at about 28 degrees to 30 degrees).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cutting edge region at an angle of about 22 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

25.	Regarding Claim 12, Eggers ‘200 teaches the oppositely disposed layers are formed of oxygen-free high conductivity copper roll bonded to the oppositely disposed faces of core material (para 0013, “the opposed faces of this core are roll bonded with a highly thermally conductive metal which advantageously may be a pure, oxygen-free hard copper”).

26.	Regarding Claim 13, Eggers ‘200 teaches the cutlery-grade metal is martensitic stainless steel (para 0013, “a cutlery grade martensitic stainless steel edge forming core”).



27.	Regarding Claim 14, Eggers ‘200 teaches the core additionally comprising: 
	a handle attached to the distal end of stem portion structure (Fig. 1, ref num 16) wherein the stem portion structure Fig. 3, ref num 98) formed of low thermal conductivity material (para 0073, “austenitic stainless steel of type 304 as discussed at stem region 98”) limits the amount of heat that is conducted from the laminar cutting portion structure to the handle during surgical use when surgical blade is operating at an elevated temperature (it is known that material with low thermal conductivity makes for a good insulator, therefore would limit the amount of heat conducted, see https://energyeducation.ca/encyclopedia/Thermal_conductivity ).

28.	Regarding Claim 15, Eggers ‘200 teaches the method of manufacturing a surgical blade having a laminar cutting portion structure  and a stem portion structure, comprising the steps: 
(a) providing a cutlery grade metal core of cutlery-grade metal having a widthwise extent effective for forming the laminar portion structure and a thickness defined between oppositely disposed faces of the cutlery grade metal core (Fig. 6, ref num 110, 112, 114, thickness defined between ref nums 112 and 114; Fig. 2, ref num 90=laminar portion); 
(b) providing oppositely disposed layers of a metal exhibiting a high thermal conductivity and roll bonding the oppositely disposed layers of a metal exhibiting a high thermal conductivity to the oppositely disposed cutlery grade metal core faces, the roll bonded oppositely disposed layers and oppositely disposed cutlery grade metal core faces being in thermal exchange relationship, the bonded disposed layers having surface (Fig. 6, ref num 116 and 118; para 0071 “layers 116 and 118 are provided as being formed of a pure, oxygen-free copper”; bonded to the sides of the core, ref nums 112 and 114);
 (c) providing two stainless steel layers of high mechanical strength material and having a shape corresponding with the shape of the oppositely disposed layers of a metal exhibiting a high thermal conductivity (Fig. 6, ref num, 120 and 122; para 0071 “layers 116 and 118, they are roll bonded with…120 and 122…stainless steel layers 120 and 122 are formed of an austenitic stainless steel”);
(d) roll bonding a stainless steel layer to the bonded disposed layers having surfaces in step (b) to provide a symmetrical, five-layer laminar cutting portion structure (Fig. 6, ref num, 120 and 122; para 0071 “layers 116 and 118, they are roll bonded with…120 and 122…stainless steel layers 120 and 122 are formed of an austenitic stainless steel”); 
(e) providing a second strip of metal (Fig. 5, ref num 138) exhibiting low thermal conductivity (para 0023 “stem sheet of metal exhibiting low thermal conductivity”) having a thickness corresponding to the thickness of the five-layer laminar cutting portion structure in step (d)  (para 0023 “having a thickness corresponding with the lamination thickness”) and having a shape effective to form the stem portion structure (para 0023 “shape effective to form blade stem portions”); 
(f) edge welding the second strip of metal exhibiting low thermal conductivity of step (e) to the five-layer laminar cutting portion structure in step (d) to provide a composite sheet (para 0024, “edge welding the stem sheet to the laminar strip to provide a composite sheet”); 
(g) heat treating the composite sheet of step (f) to an extent effective to harden the cutlery grade metal core of cutlery-grade metal (para 0025)
(h) forming cut blade blanks within the heat treated composite sheet of step (g), each cut blank having sides (para 0026-0027)
(i) depositing a layer on at least one side of the heat treated composite sheet containing cut blade blanks of step (h) (Fig. 6, outer surface of ref num 122); 
(j) to the layer in step (i), printing and firing a thick-film electrically insulative dielectric layer (Fig. 6, ref num 156), printing and firing thick- film electrically resistive heating element layer (Fig. 2, ref num 76 and 78); printing and firing thick-film electrically conductive leads (ref nums 80-83) having a terminal array to form an electrically resistive heating element (see Figs. 2), and printing and firing a thick-film electrically insulative dielectric overcoat covering the electrically resistive heating element and the electrically conductive leads except on the terminal array (Fig. 6, ref num 162); and 
(k) sharpening the cutlery grade metal core of the cut blade blanks to define a double-bevel cutting edge to form tissue-contacting surfaces (para 0027).
Eggers ‘200 fails to teach the layer deposited is aluminum. 
Eggers ‘311 U.S. 5,308,311 teaches an electrically heated surgical blade of analogous art (Fig. 1), which contains a layer deposited on one side of the blade that is aluminum (Col. 8, lines 19-21,  “dielectric material 17 may be, for example, a glass material such as….aluminum”; Fig. 2, ref num 17).  This type of material provides thermal assistance to the blade and is known in the art (Col. 3 lines 40-44).  It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers ‘200 to incorporate the teachings of Eggers ‘311 and have the layer be made of aluminum since these materials offer the benefits of cost-effectiveness, manufacturing feasibility, etc., as stated above.
Regarding method claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation and making of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 15 being satisfied.
	
29.	Regarding Claim 16, Eggers ‘200 teaches a non-stick coating deposited on the laminar cutting portion structure and regions of the stem portion structure that are distal to the region of the terminal array (para 0070 “the stem has a thickness corresponding with that of the laminar cutting portion 90 and the non-stick coating”; also see Fig. 3, ref num 88 is the termination line of the non-stick coating), as well as oven curing the deposited non-stick coating (para 0030).

30.	Regarding Claim 17, Eggers ‘200 teaches the layers of metal exhibiting a high thermal conductivity are provided as strips of oxygen-free high conductivity copper (ref nums 116 and 188; para 0071, “layers 116 and 118 are provided as being formed of pure, oxygen-free copper”).

31.	Regarding Claim 21, Eggers ‘200 teaches the cutlery-grade metal is provided as a martensitic stainless steel (para 0013, “a cutlery grade martensitic stainless steel edge forming core”).

32.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers ‘200 and Eggers ‘311, and further in view of Champeau U.S. 6,208,881 (herein referred to as “Champeau”).
33.	Regarding Claim 3, Eggers ‘200 fails to teach the aluminum layer is depositing using an ion vapor deposition process.
	Champeau teaches a metal film structure of analogous art (Figs. 3 and 4), in which the innermost layer is made of aluminum and deposited using an ion vapor process (Fig. 3 and 4, ref num 40, Col. 5, lines 38-33, “this innermost layer may preferably be either titanium, chromium aluminum or nickel…metal being deposited are bombarded with high energy ions”).   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, the invention results in an aluminum layer being deposited, and therefore reads on the claim language.

34.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers ‘200 and Eggers ‘311, and further in view of Khandkar U.S. 2002/0111622 (herein referred to as “Khandkar”).
35.	Regarding Claim 8, Eggers ‘200 fails to teach a thermal resistance of the non-stick coating does not exceed 0.10 C/watt-cm2.
	Khandkar teaches an electrosurgical blade of analogous art (Fig. 1), in which the blade contains a nonstick coating (para 0010, “coating comprises a combination of conductive, non-stick”), in which the non-sticking coating has a thermal resistance that does not exceed 0.10 oC/watt-cm2 (para 0040 states that the nonstick material is made of a fluoropolymer, and it is known in the art that the thermal resistance of fluoropolymer could fall below 0.10 oC/watt-cm2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers ‘200 to incorporate the teachings of Khandakar and have the non-stick coating be made of a material that has a low thermal resistance reading since these materials offer the benefits of cost-effectiveness, manufacturing feasibility, etc., as stated above.

35.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers ‘200 and Eggers ‘311, and further in view of Artale U.S. 2015/0209103 (herein referred to as “Artale”).
36.	Regarding Claims 19 and 20, Eggers ‘200 fails to teach the sharpening in step (j) includes an electrochemical sharpening and/or honing process.
Artale teaches a blade of analogous art (ref num 156) in which the blade is sharpened by an electrochemical process (para 0060).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, the invention results in a sharpened blade, and reads on the present claim language.

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794